DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-12, and 14-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pahlke et al. (2019/0382235).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Pahlke et al. disclose an elevator system and method, comprising: an elevator car (103) operable within an elevator shaft and moveable between a plurality of landings; an elevator controller (115) operable to control movement and position of the elevator car within the elevator shaft; and an elevator scheduling  (paragraph 39); at least one interactive input device (314) configured to receive input from at least one user; and a scheduling controller coupled to the at least one sensor and the at least one interactive input device (paragraphs 43-44), the scheduling controller configured to: receive inputs from the at least one interactive input device (314); track one or more people located within the monitored area; assign elevator assignments to the one or more people based on at least one of the inputs from the at least one interactive input device and a grouping algorithm based on the tracking of the one or more people; and schedule operation of the elevator car based on the elevator assignments (paragraphs 46-49).
Pahlke et al. disclose the elevator system and method, wherein the at least one interactive input device comprises at least one of a kiosk, a hall call panel, a mobile device (314), and a key card (paragraph 34).
Pahlke et al. disclose the elevator system and method, wherein the scheduling controller and the elevator controller are part of the same computing system (paragraph 39).
Pahlke et al. disclose the elevator system and method, wherein the scheduling controller tracks an individual that does not interact with the at least one interactive input device and assigns the individual an elevator assignment based on the grouping algorithm (paragraph 48).
Pahlke et al. disclose the elevator system and method, wherein the scheduling controller tracks an individual that interacts with the at least one interactive input device and assigns the individual an elevator assignment based on input at the at least one interactive input device (paragraphs 48-49 and 55).
Pahlke et al. disclose the elevator system and method, wherein the input from the individual is propagated to at least one additional person based on the grouping algorithm (figure 4).
Pahlke et al. disclose the elevator system and method, wherein the grouping algorithm is machine learned (paragraph 48).
Pahlke et al. disclose the elevator system and method, further comprising at least one additional elevator car, wherein the elevator assignments indicate which elevator car each person is assigned to (paragraphs 63-65).
Pahlke et al. disclose the elevator system and method, wherein the monitored area is an elevator lobby (Figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahlke et al. in view of Amores-Llopis et al. (2018/00525519).
Pahlke et al. are discussed above.  Pahlke et al. do not disclose a 3-D sensor.
However, Amores-Llopis et al. disclose the elevator system and method, wherein the at least one sensor comprises a 3D depth sensor (paragraphs 40 and 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Amores-Llopis et al. with Pahlke et al., because the teachings provide a better ability of sensing people outside of the elevators, wherein 3-D depth perception is used. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
6/17/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837